Citation Nr: 0836173	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a claimed bilateral 
foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to May 
1987.  She was separated after she got married and became 
pregnant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

Entitlement to service connection for the claimed bilateral 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

2.  There is no diagnosis of PTSD linked to a confirmed in-
service stressor.


CONCLUSION OF LAW

The veteran is not shown to have a current disability 
manifested by PTSD due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts as to 
the issue decided herein have been properly developed in 
regard to the veteran's claim, and no further assistance is 
required in order to comply with VA's statutory duty to 
assist her with the development of facts pertinent to her 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of her 
claimed PTSD.  In this case, however, the veteran has not 
presented credible evidence that the alleged stressor 
occurred or credible evidence linking the claimed PTSD to the 
alleged in-service stressor.  Thus, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in multiple letters.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the appeal, most recently in an October 2006 
Supplemental Statement of the Case (SSOC).

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Regardless, with service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  

Where, however, a PTSD claim is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3); see also 
Patton v. West, 12 Vet. App. 272 (1999).

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.

The service medical records are negative for any complaints 
or findings referable to PTSD or any other innocently 
acquired psychiatric disorder. Subsequent to service, the 
veteran asserts that she has PTSD due to being sexually 
assaulted by her commanding officer during her time in the 
service.  Post service VA and private facility treatment 
records are replete with reference to treatment for a 
psychiatric disorder.  In this regard, the Board notes that 
the veteran was repeatedly diagnosed with depressive 
disorder, not otherwise specified (NOS).  However, 
significantly absent is a confirmed diagnosis of PTSD.  The 
Board is aware of a March 2004 VA treatment record with the 
notation to rule out PTSD; however, no subsequent record 
confirms a diagnosis of PTSD.

Even assuming, arguendo, that the veteran has the requisite 
diagnosis of PTSD, the fact remains that there is absolutely 
no credible supporting evidence to show that the veteran's 
claimed in-service stressor(s) occurred.  The veteran 
contends that her commanding officer touched her in an 
inappropriate manner after she confided in him about problems 
she was experiencing in the unit.  She claimed this encounter 
left her more psychologically and emotionally distraught and 
as her conditioned worsened she was ordered to mental health 
sick call in January 1986.  However, as noted, there is no 
such service treatment record documenting such treatment.  
Further, post service, in a November 2002 VA treatment 
record, the veteran's therapist records, "there was no 
sexual assault in the military, but there was forced sexual 
contact (without intercourse) at 16." 

The veteran's claimed stressors are simply not verifiable.  
Thus, she cannot meet the criteria for service connection for 
PTSD. The Board has considered the various statements from 
the veteran's family members and friends.  Although they 
maintain that the veteran underwent significant behavioral 
and emotional changes after the incident, their statements 
simply do not provide contemporaneous evidence that the 
alleged stressors actually occurred.  Further, service 
records do not seem to support these statements.  Moreover, 
as noted above, the veteran herself reported in a November 
2002 VA treatment record that "there was no sexual assault 
in the military."  Again, no valid diagnosis of PTSD is of 
record.

In any event, the veteran's family members and friends have 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, their lay 
opinions do not constitute competent medical evidence and 
lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). Accordingly, the appeal is denied. 

 
ORDER

Service connection for PTSD is denied.  


REMAND

As noted, service connection is allowed for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 C.F.R. § 3.303 (2007).  In this regard, the 
Board observes that the veteran received medical treatment 
for foot aliments on numerous occasions during service.  In 
February 1985, the veteran was seen for complaint of pain in 
both feet.  She denied any type of trauma.  She was unable to 
apply pressure to her feet.  She was diagnosed with plantar 
fasciitis.  In an October 1985 service treatment record, the 
veteran was noted to have bilateral pronation greater on the 
left.  In August 1986 she was seen for complaints of left 
foot pain.  She was diagnosed with overuse syndrome of the 
left foot.  Finally, in an undated service treatment record, 
the veteran was diagnosed with overuse syndrome with notation 
to rule out early stress reaction of the left foot.

Subsequent to service, the veteran continued to complain of 
bilateral foot problems.  Private treatment records dated 
January to April 2001 document the treatment the veteran 
received for bilateral foot problems.  The records indicated 
that the veteran had hallux abductus valgus deformity with 
bunion bilaterally, greater on the right foot.  The veteran 
was scheduled for surgical correction of the bunions on both 
feet; the procedure would be performed on her right foot 
first.  The veteran contends that her current bilateral foot 
pain has continued since her time in service.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  The Court 
further held that types of evidence that "indicate" a 
current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  Despite 
the veteran's noted in-service treatment for bilateral foot 
problems, post service treatment for bilateral foot problems 
and continued complaints of bilateral foot pain, she has not 
been afforded a VA examination with an opinion as to the 
etiology of her claimed disorder as is "necessary" under 
38 U.S.C.A. § 5103A(d).  Id. 

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding her claim for 
bilateral foot impairment.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide and inform her of 
the type of evidence that she is expected 
to provide.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
her provide information referable to all 
treatment received for the claimed 
bilateral foot disorder.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that she can submit 
evidence to support her claim.  

3.  The veteran should be afforded a VA 
examination, by a physician, to determine 
the nature, extent and likely etiology of 
the claimed bilateral foot disorder.  

The veteran's claims folder must be made 
available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Any indicated studies should be 
performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a bilateral foot disorder 
that at least as likely as not (e.g., a 
50 percent or greater likelihood) had its 
clinical onset during her period of 
active service.  A complete rationale 
must be given for all opinions and 
conclusions expressed in a typewritten 
report.  

4.  After completion of the above 
development, the veteran's claim of 
service connection for a bilateral foot 
disorder should be readjudicated.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


